Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Continuity/Reexam Information for 15/748880 
    
        
            
                                
            
        
    

Parent Data15748880, filed 01/30/2018 is a national stage entry of PCT/GB2016/052320, International Filing Date: 07/28/2016claims foreign priority to 1513492.7, filed 07/30/2015 claims foreign priority to 1601210.6, filed 01/22/2016



Non-Final Office Action

Status of Claims

Claims 1, 2, 4, 5 and 7 -11 are pending.
Claims 7-11 were withdrawn as non-elected invention.
No claim is allowed. 










35 U.S.C. 103 (a) Rejection
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).



	Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Cobb, J. David  et al. (US 20160040156A1, PD 03/03/2013) and Rudy et al. (Biotechnol Lett 2013 Jun;35(6):891-900. IDS ref dated 01/30/2018, 10 pages).  

Claim 1
In regards to claim 1,  Cobb et al. teaches a method of extracting DNA and/or RNA from a cell or capsid, the method comprising contacting the cell or capsid with a composition comprising a quaternary ammonium compound including a silicon-containing functional group (Abstract), [0010]. 

Cobb teaches the compound formula 1 of claim. Applicants claim 1 contain the same compound as in instant claim 1. 


    PNG
    media_image1.png
    194
    382
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    181
    468
    media_image2.png
    Greyscale

Compound of claim  11 of Cobb et al. 

The DNA and/or RNA may be extracted from any suitable cell or capsid. Capsids are the protein shells of viruses that enclose the genetic material. The virus may be any suitable virus.[0012].  It teaches various e compounds of formula (I) is the compound shown in formula (II).  This compound is commercially available as a solution in methanol. 
Methods of DNA extraction are well known in the art and have several applications across

The composition may consist essentially of the quaternary ammonium compound having a silicon-containing functional group or it may comprise one or more further components. Suitably the composition includes one or more solvents. Preferred solvents are water and water miscible solvents. [0039].

In regards claim 1  storage stability  Cobb teaches that freeze-dried compositions may be advantageous for storage and distribution.  In regards to specific storage solubility od at least 50 percent when the sample is stored under ambient temperature, a person skilled in the art would find storage condition and stability of the compound. These condition are handled by skilled in the who can adjust the temperature for storage condition as needed to stabilized 
It would have been obvious to one skilled in the art  at the time the invention was filed  invention was filed  to apply the teachings of Cobb et al which teaches the same quaternary ammonium compound including a silicon-containing functional group.  
Cobb teaches the same compound therefore one skilled in the art would expect the same effect for RNA/and/or DNA because the compound  applied by Cobb  will have same effect of stabilizing  RNA/and/or DNA.   The property of the compound does not change.  Therefore, the compound of claim 1 is expected to inherently solubilized RNA and or DNA  as in claim 1.  

Cobb et al. teaches that freeze-dried compositions may be advantageous for storage and distribution.    It teaches preferably the composition is aqueous. In especially preferred embodiments water comprises at least 90 wt %, more preferably at least 95 wt % or at least 99 wt % of cell solvents present in the compositions or  freeze dried. In such embodiments an aqueous mixture may be provided upon contact with an aqueous composition comprising the cells or capsids. Freeze-dried compositions may be advantageous for storage and distribution. [0040].
The composition contacted with the cell or capsid in the method preferably comprises at least 0.001 wt % of a quaternary ammonium compound including a silicon-containing functional group, preferably at least 0.01 wt %, more preferably at least 0.04 wt %, and more preferably at least 0.06 wt %.[0041].The quaternary ammonium compound including a silicon-containing functional group preferably comprises up to 10 wt % of the composition contacted with the cell or capsid, suitably up to 5 wt %, preferably up to 1 wt %, preferably up to 0.5 wt %, more preferably up to 0.2 wt %, and more preferably up to 0.1 wt %. [0042]. 
 Suitable solubilizing agents include any compound that improves the solubility, especially the solubility in water, of the quaternary ammonium. [0046].

Claim 2
In regards  to wherein sample of bodily fluid or tissue from a human.  It teaches the calls were obtained from humans [0013] and original claim 6.  Cobb et al. teaches that  cells may be selected from prokaryotic, eukaryotic or archaeal cells. The cells may be obtained from Gram-positive or Gram-negative bacteria, mycobacteria, mycoplasma, fungi, or parasitic organisms; or from animals or plants. The cells may be animal cells, for example cells derived from humans, mammals or other animals. The cells may be plant cells. The cells may be a human or animal tissue cell. The cells may be selected from connective, muscle, nervous or epithelial tissue cells. The cells may be obtained from a bodily fluid of a human or animal, for example blood, mucus, sputum, urine, vomit or other excrement. [0013], [0097]. 

Claim 4
In regards to claim 4, Cobb et al teaches addition of surfactant in the composition. [0047].  Cobb et al provide motivation by  advantage of  extracted DNAand/or RNA can be used for subsequent applications without the need for isolation or purification steps. [0073],  A further advantage of the compositions used in the present invention is that they are highly effective at releasing DNA and/or DNA from a wide variety of cells and capsids. The present invention may provide a method by which the genetic material in a sample can be retained but, in a form,  which is no longer active. This is potentially very useful when dealing with samples containing infectious pathogens. [0083].According to a fourth aspect of the present invention there is provided a method of decontaminating a biological sample containing a cell or capsid, the method comprising contacting the sample with a composition comprising a quaternary ammonium compound including a silicon-containing functional group.[0084].

Claim 5
In regards to Cobb et al teaches addition of alkylglycoside (See claim 14 of Cobb et al) and  [0054], Claim 14 of Cobb et al. 

    PNG
    media_image3.png
    205
    390
    media_image3.png
    Greyscale

No unexpected results were found.

Even though claimed invention was considered obvious over Cobb et al. 
Rudy et al (2013) reference was added  which teaches universal fixation method based on quaternary ammonium salts (RNAlater).  It also shows that this fixation process is non-toxic and cells can be recovered and grown again after RNAlater fixation and storage.  (Introduction and 1st para, right col., p-893).
	Rudy teaches that major factors contributing to the quality of a sample is the actual sampling procedure itself and the way the sample is stored directly after sampling. It has already been described that RNAlater can be used to store tissues and cells in a way that the RNA quality and quantity are preserved. Rudy et al teaches that  that quaternary ammonium salts (RNAlater) are also suitable to preserve and store samples from Saccharomyces cerevisiae for later use with the four major omics-technologies. Moreover, it is shown that RNAlater also preserves the cell morphology and the potential to recover growth, permitting microscopic analysis and yeast cell culturing at a later stage. (Abstract).
	In regards to RNAlater Rudy teaches  that it is  an excellent storage agent for yeast cells and, most likely, a for other cell types and tissues, Moreover, yeast cells remained viable after preservation with RNAlater, making it a good alternative when other storage methods, often using liquid N2, are not available. (conclusion). It would have been obvious to one skilled in the art 
	It would have been obvious  to one skilled in the art at the time the invention was filed would have motivated to use quaternary ammonium salts  for stabilization of  RNA and would use eRNAlater solutions for RNA for stabilization and storage Invitrogen RNAlater is a stabilization solution is an aqueous, nontoxic tissue RNA stabilization and storage reagent that rapidly permeates tissues to stabilize and protect cellular RNA. RNAlater solution minimizes the need to immediately process tissue samples or to freeze samples in liquid nitrogen for later processing.  
	Rudy teaches that RNAlater can be used to store tissues and cells in a way that the RNA quality and quantity are preserved. It teaches that  that quaternary ammonium salts (RNAlater) are also suitable to preserve and store samples from Saccharomyces cerevisiae for later use with the four major omics-technologies. It teaches  that RNAlater also preserves the cell morphology and the potential to recover growth, permitting microscopic analysis and yeast cell culturing at a later stage.
	In regards to storage RNAlater Rudy teaches  that it is  an excellent storage agent for yeast cells and, most likely, a for other cell types and tissues, Moreover, yeast cells remained viable after preservation with RNAlater, making it a good alternative when other storage methods, often using liquid N2, are not available. It would have been obvious to one skilled in the art   It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to apply the combination  of Cobb et and Rudy et al   Compounds of Cobb et all are the same as instantly claimed  (Elected invention)l   It would have been obvious to one skilled in the art with reasonable expectation of success at the time the invention was filed apply motivation to modify or combine the prior art.  The property of claimed elected compound is expected to be the same as Cobb et al  Compound,t he property of the compound is considered inherent.  

	See also  with regard to inherency and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103.
II. INHERENT FEATURE NEED NOT BE RECOGNIZED AT THE TIME OF THE `INVENTION
`	There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); In re Omeprazole Patent Litigation, 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007) (The court noted that although the inventors may not have recognized that a characteristic of the ingredients in the prior art method resulted in an in situ formation of a separating layer, the in situ formation was nevertheless inherent. “The record shows formation of the in situ separating layer in the prior art even though that process was not recognized at the time. The new realization alone does not render that necessary [sic] prior art patentable.
Instant specification aqueous solution containing 0.8 wt % of a quaternary ammonium compound including a silicon-containing functional group according to formula (II) and 1.6 wt % of a solubilizing agent according to formula (III [0089] 
Instant specification discloses 3 examples Example 1 is drawn to preparation of one compound, name compound A. Examples 2 and 3 are drawn to specific tests.   The data in the specification does not commensurate the scope of claims. 

Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997).   An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

Response to Remarks
	
Applicants response after final filed on 04/23/2022 is acknowledged. Applicants arguments were fully considered and  found persuasive in-part. Amendments in claims were entered.  Claim 4 and 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), was withdrawn because claims were amended.  The rejection on derivative in written description was withdrawn because arguments were found persuasive. Examiner thanks for discussing the case with Examiner.  Applicants arguments were found persuasive therefore, obviousness rejection was withdrawn. Applicants response on Holland et al was not found persuasive because in claim 1 section (1)  quaternary ammonium compound including silicon compound. 
	Applicants response on written description rejection “specification describes in example 1 preparation of one composition.  Example 2 is drawn to blood sample collection and results of the PCR table 1. Example 3 is drawn to buccal swaps. The invention as claims drawn to a method of stabilizing RNA and/or DNA or both by the large number of compounds of formula (II) are not described.  Specification discloses one compound which is the elected species. Specification discloses one compound which is the elected species.   
Instant specification discloses in example 2 as follows. 


    PNG
    media_image4.png
    273
    640
    media_image4.png
    Greyscale

Applicants may consider amending the claims which is supported in the original disclosure, 

Previously, the obviousness rejection over Cobb et al. (WO 2014/155078) mailed on 08/08/2019 was Applicants own publication.  
Election of Invention:
     Previously, in a response to restriction requirement filed on 04/25/2019, Applicants elected group I, and elected compound of formula IV as disclosed in Specification on page 7.  The species reads on claims 1-6.  Later claims were amended during the examination process, claims 3 and 6 were cancelled.  Currently claims 1, 2, 4 and 5 are pending.  Restriction is made final. 
Elected Species:

    PNG
    media_image5.png
    135
    372
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    138
    258
    media_image6.png
    Greyscale


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1628